Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed September 13, 2021 has been received, Claims 1-20 are currently pending.

Claim Objections
1.	Claims 8-9, 17, and 19-20 are objected to because of the following informalities:  Claims 8-9, 17, and 19-20 recite “the first material is a fused material included in a first yarn”, this appears to be an error as the first material is a fusible material in a yarn, which is then fused after the material is formed by knitting. The limitation needs to be clarified within the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2017/0370034) in view of Podhajny (US 8,997,529).
Regarding Claim 1, Kuo discloses a knitted component comprising: a first surface (i.e. top surface) and a second surface (i.e. bottom surface), the first surface facing opposite the second surface; a pod (200) comprising the first surface and the second surface (as seen in Fig.4); and an edge region (region of 20 on the side adjacent 200) comprising the first surface and the second surface, the edge region at least partially demarcating the pod (as seen in Fig.2 & 4); a first yarn (21) substantially forming the first surface of the pod (as seen in Fig.2); and a second yarn (22) substantially forming the second surface of the pod (as seen in Fig.4), and the second yarn substantially forming the first surface of the edge region (i.e. the second yarn is present on the top surface as seen in Fig.2) and substantially forming the second surface of the edge region (i.e. the second yarn is present on the bottom surface as seen in Fig.2 & 4), wherein the first yarn (21) remains between the first surface and the second surface in the edge region (region of 20 on the side adjacent 200)(as seen in Fig.4, 21 is between 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn material of Kuo with a fusible yarn material, as taught by Podhajny, in order to provide a durable knit material that will perform well during repeated use. When in combination Kuo and Podhajny teach a fused area along the first surface of the pod.

Regarding Claim 2, Kuo discloses a knitted component of claim 1, wherein the pod (200) includes a pocket (i.e. between 21 & 22) between the first surface and the second surface (as seen in Fig.4).  

Regarding Claim 3, Kuo discloses a knitted component of claim 1, wherein a material (100) is inlayed between the first surface and the second surface of the pod, and wherein the material includes a plurality of inlaid yarns (para.35; as seen in Fig.4).  


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod of Kuo to include a monofilament tie yarn, as taught by Podhajny, in order to provide a yarn that interlocks the separate layers with each other so that they do not become separated or shift with relation to one another in an unwanted manner.

Regarding Claim 5, When in combination Kuo and Podhajny further teach a knitted component of claim 1, wherein the first yarn has a melting temperature that is lower than a melting temperature of the second yarn (as seen by 1301 & 1302 of Podhajny: Col.19, lines 11-24 & Col.19, line 59-Col.20, line 41).

Regarding Claim 6, Kuo discloses a knitted component of claim 1, further comprising a third yarn (100) located between the first surface and the second surface of the pod (para.35; Fig.4). Kuo and Podhajny do not disclose wherein the fused area is at least partially translucent or transparent. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention for the first material of modified Kuo to be at least partially translucent or transparent of, in order to provide the desired aesthetic appearance to the material. It is noted that a change in color is generally recognized as being within the level of ordinary skill in the art. Additionally, “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  A change in the color of the yarn would have been obvious due to design incentives or market forces providing a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Further, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the yarn of modified Kuo to be transparent or translucent, since applicant has not disclosed that such solves any stated problem or is for any particular purpose other than aesthetics. Furthermore, it is noted that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). When in combination Kuo and Podhajny further teach the third yarn (Kuo:100) is visible through the fused area (of Kuo modified by Podhajny).  



Regarding Claim 8, Kuo discloses an article formed of a knitted component, the article comprising: a first surface (i.e. top surface) and a second surface (i.e. bottom surface), the first surface facing opposite from the second surface; a pod (200) comprising the first surface and the second surface (as seen in Fig.4); an edge region (region of 20 on the side adjacent 200) comprising the first surface and the second surface, the edge region at least partially demarcating the pod (as seen in Fig.2 & 4); a first material (21) substantially forming the first surface of the pod, wherein the first material is included in a first yarn (as seen in Fig.2); and a second yarn (22) substantially forming the second surface of the pod (as seen in Fig.4), and the second yarn substantially forming first surface of the edge region (i.e. the second yarn is present on the top surface as seen in Fig.2) and substantially forming the second surface of the edge region (i.e. the second yarn is present on the bottom surface as seen in Fig.2 & 4) such that the first yarn (21) remains between the first surface and the second surface in the edge region (region of 20 on the side adjacent 200)(as seen in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn material of Kuo with a fusible yarn material, as taught by Podhajny, in order to provide a durable knit material that will perform well during repeated use.

Regarding Claims 9 and 19, Kuo and Podhajny discloses the invention substantially as claimed above. Kuo and Podhajny do not disclose wherein the fused material is at least partially translucent or transparent. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention for the first material of modified Kuo to be at least partially translucent or transparent of, in order to provide the desired aesthetic appearance to the material. It is noted that a change in color is generally recognized as being within the level of ordinary skill in the art. Additionally, “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical 

Regarding Claim 10, When in combination Kuo and Podhajny further teach an article of claim 9, wherein the first yarn comprises a thermoplastic polymer (Podhajny: Col.19, lines 25-31).

Regarding Claim 11, Kuo discloses an article of claim 10, wherein the pod (200) includes a pocket (i.e. between 21 & 22) between the first surface and the second surface (as seen in Fig.4).  

Regarding Claim 12, Kuo discloses an article of claim 11, wherein a third yarn (100) is located between the first surface and the second surface of the pod (para.35; 

Regarding Claim 13, When in combination Kuo and Podhajny further teach an article of claim 12, wherein the third yarn (Kuo:100) has a different visual property than the first yarn (of modified Kuo).

Regarding Claim 14, When in combination Kuo and Podhajny further teach an article of claim 13, wherein the different visual property is a different color (i.e. the yarn 100 of Kuo has a color, while the first yarn of modified Kuo is transparent or translucent).  

Regarding Claims 15 and 16, Kuo discloses the invention substantially as claimed above. However, Kuo does not disclose a tie yarn extending between the first surface and the second surface within the pod, wherein the tie yarn is a monofilament strand. However, Podhajny teaches a knit material (1000) having a pod (i.e. pocket) with a first surface (901,903) and a second surface (902,904), a tie yarn (1001) extending between the first surface and the second surface within the pod (as seen in Fig.10), wherein the tie yarn is a monofilament strand (Col.15, line 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod of Kuo to include a monofilament tie yarn, as taught by Podhajny, in order to provide a yarn 

Regarding Claim 17, Kuo discloses an article formed of a knitted component, the article comprising: a first surface (i.e. top surface) and a second surface (i.e. bottom surface), the first surface facing opposite from the second surface (as seen in Fig.4); a pod (200) comprising the first surface and the second surface; an edge region (region of 20 on the side adjacent 200) comprising the first surface and the second surface (as seen in Fig.4), the edge region at least partially demarcating the pod (as seen in Fig.2); a first material (21) substantially forming the first surface of the pod (as seen in Fig.4), and wherein the first yarn (21) remains between the first surface and the second surface in the edge region (region of 20 on the side adjacent 200)(as seen in Fig.4, 21 is between the top and bottom surfaces of 20, as 21 spans from the top to the bottom surface); and a second yarn (22) substantially forming the second surface of the pod (as seen in Fig.4), the second yarn including a second material, (i.e. 22 is a separate yarn from 21 and therefore is a second material inasmuch as has been claimed by Applicant), wherein a third material (100) is inlayed between the first surface and the second surface of the pod (as seen in Fig.4), and wherein the first surface of the edge region and the second surface of the edge region are each substantially formed by the second material (i.e. the second material 22 is present on the top and bottom surfaces of 20 as seen in Fig.2 & 4), wherein the edge region has a first flexibility, and the first material has a second degree of flexibility, the first degree of flexibility being greater than the second degree of flexibility (i.e. as the edge region of 20 is thinner than the pod 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn material of Kuo with a fusible yarn material, as taught by Podhajny, in order to provide a durable knit material that will perform well during repeated use. When in combination Kuo and Podhajny teach the second material (of Kuo) having a melting point that is higher than a melting point of the fused material included in the first yarn (i.e. as 22 of Kuo it is not melted it has a higher melting point  than that of the fusible material which is melted).

Regarding Claim 18, Kuo discloses an article of claim 17, wherein the third material (100) includes a plurality of inlaid yarns (para.35; as seen in Fig.4).  

Regarding Claim 20, When in combination Kuo and Podhajny further teach an article of claim 19, wherein the third material comprises a third yarn (Kuo:of 100) having a different visual appearance than the fused material (of modified Kuo; i.e. the yarn 100 of Kuo has a color, while the first yarn of modified Kuo is transparent or translucent).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732